Bloodwoeth, J.
The case of Pulliam v. Jenkins, 157 Ga. 18 (121 S. E. 679), was a habeas-corptis proceeding growing out of an attempt to enforce the sentence in this ease. The facts and issues in that case are practically the same as in this one. Under the principles announced in the rulings in that case, the court did not err in any of the rulings of which complaint is made in the bill of exceptions in this case, nor in “amending and modifying” the sentence.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.